Name: Commission Regulation (EC) NoÃ 481/2007 of 27 April 2007 amending Regulation (EC) NoÃ 817/2006 renewing the restrictive measures in respect of Burma/Myanmar and repealing Regulation (EC) NoÃ 798/2004
 Type: Regulation
 Subject Matter: civil law;  international affairs;  Asia and Oceania;  European construction;  rights and freedoms
 Date Published: nan

 28.4.2007 EN Official Journal of the European Union L 111/50 COMMISSION REGULATION (EC) No 481/2007 of 27 April 2007 amending Regulation (EC) No 817/2006 renewing the restrictive measures in respect of Burma/Myanmar and repealing Regulation (EC) No 798/2004 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 817/2006 of 29 May 2006 concerning certain restrictive measures in respect of Burma/Myanmar (1), and in particular Article 12(b) thereof, Whereas: (1) Annex III to Regulation (EC) No 817/2006 lists the persons covered by the freezing of funds and economic resources set out in Article 6 of that Regulation. (2) Council Decision 2007/248/CFSP (2) amends Annex I to Common Position 2006/318/CFSP (3). Annex III to Regulation (EC) No 817/2006 should, therefore, be amended accordingly. (3) In order to ensure that the measures provided for in this Regulation are effective, this Regulation should enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 Annex III to Regulation (EC) No 817/2006 is replaced with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 April 2007. For the Commission Eneko LANDÃ BURU Director-General for External Relations (1) OJ L 148, 2.6.2006, p. 1. Regulation as last amended by Regulation (EC) No 1411/2006 (OJ L 267, 27.9.2006, p. 1). (2) OJ L 107, 25.4.2007, p. 8. (3) OJ L 116, 29.4.2006, p. 77. ANNEX List of persons referred to in Articles 6, 7 and 12 Table Notes: 1. Aliases or variations in spelling are denoted by a.k.a. 2. d.o.b. stands for date of birth A. STATE PEACE AND DEVELOPMENT COUNCIL (SPDC) Name (and possible aliases) Identifying information (function/title, date and place of birth, passport/id number, spouse or son/daughter of ¦) Sex (M/F) A1a Senior General Than Shwe Chairman, d.o.b. 2.2.1933 M A1b Kyaing Kyaing Wife of Senior General Than Shwe F A1c Thandar Shwe Daughter of Senior General Than Shwe F A1ci Major Zaw Phyo Win Husband of Thandar Shwe Deputy Director Export Section, Ministry of Trade M A1d Khin Pyone Shwe Daughter of Senior General Than Shwe F A1e Aye Aye Thit Shwe Daughter of Senior General Than Shwe F A1f Tun Naing Shwe a.k.a. Tun Tun Naing Son of Senior General Than Shwe M A1g Khin Thanda Wife of Tun Naing Shwe F A1h Kyaing San Shwe Son of Senior General Than Shwe M A1i Dr Khin Win Sein Wife of Kyaing San Shwe F A1j Thant Zaw Shwe a.k.a. Maung Maung Son of Senior General Than Shwe M A1k Dewar Shwe Daughter of Senior General Than Shwe F A1l Kyi Kyi Shwe Daughter of Senior General Than Shwe F A2a Vice-Senior General Maung Aye Vice-Chairman, d.o.b. 25.12.1937 M A2b Mya Mya San Wife of Vice-Senior General Maung Aye F A2c Nandar Aye Daughter of Vice-Senior General Maung Aye, spouse of Major Pye Aung (D17g) F A3a General Thura Shwe Mann Chief of Staff, Coordinator of Special Operations (Army, Navy and Air Force) d.o.b. 11.7.1947 M A3b Khin Lay Thet Wife of General Thura Shwe Mann d.o.b. 19.6.1947 F A3c Aung Thet Mann aka Shwe Mann Ko Ko Son of General Thura Shwe Mann, Ayeya Shwe War Company d.o.b. 19.6.1977 passport no  CM102233 M A3d Khin Hnin Thandar Wife of Aung Thet Mann F A3e Toe Naing Mann Son of Shwe Mann, d.o.b. 29.6.1978 M A3f Zay Zin Latt Wife of Toe Naing Mann; Daughter of Khin Shwe (ref J5a) d.o.b. 24.3.1981 F A4a General Soe Win Prime Minister since 19.10.2004, born 1946 M A4b Than Than Nwe Wife of -Gen Soe Win F A5a Lt-Gen Thein Sein Secretary 1 (since 19.10.2004) & Adjutant General M A5b Khin Khin Win Wife of Lt-Gen Thein Sein F A6a Lt-Gen (Thiha Thura) Tin Aung Myint Oo (Thiha Thura is a title) Quartermaster-General M A6b Khin Saw Hnin Wife of Lt-Gen Thiha Thura Tin Aung Myint Oo F A7a Lt-Gen Kyaw Win Chief of Bureau of Special Operations 2 (Kayah State), Patron of the USDA M A7b San San Yee aka San San Yi Wife of Lt-Gen Kyaw Win F A7c Nyi Nyi Aung Son of Lt-Gen Kyaw Win M A7d San Thida Win Wife of Nyi Nyi Aung F A7e Min Nay Kyaw Win Son of Lt-Gen Kyaw Win M A7f Dr Phone Myint Htun Son of Lt-Gen Kyaw Win M A7g San Sabai Win Wife of Dr Phone Myint Htun F A8a Lt-Gen Tin Aye Chief of Military Ordnance, Head of UMEH M A8b Kyi Kyi Ohn Wife of Lt-Gen Tin Aye F A8c Zaw Min Aye Son of Lt-Gen Tin Aye M A9a Lt-Gen Ye Myint Chief of Bureau of Special Operations 1 (Kachin, Chin, Sagaing, Magwe, Mandalay) M A9b Tin Lin Myint Wife of Lt-Gen Ye Myint, d.o.b. 25.1.1947 F A9c Theingi Ye Myint Daughter of Lt-Gen Ye Myint F A9d Aung Zaw Ye Myint Son of Lt-Gen Ye Myint, Yetagun Construction Co M A9e Kay Khaing Ye Myint Daughter of Lt-Gen Ye Myint F A10a Lt-Gen Aung Htwe Chief of Armed Forces Training M A10b Khin Hnin Wai Wife of Lt-Gen Aung Htwe F A11a Lt-Gen Khin Maung Than Chief of Bureau of Special Operations 3 (Pegu, Irrawaddy, Arakan) M A11b Marlar Tint Wife of Lt-Gen Khin Maung Than F A12a Lt-Gen Maung Bo Chief of Bureau of Special Operations 4 (Karen, Mon, Tenasserim) M A12b Khin Lay Myint Wife of Lt-Gen Maung Bo F A12c Kyaw Swa Myint Son of Lt-Gen Maung Bo, Businessman M A13a Lt Gen Myint Swe Chief of Bureau of Special Operations 5 (Naypyidaw, Rangoon/Yangon) M A13b Khin Thet Htay Wife of Lt-Gen Myint Swe F B. REGIONAL COMMANDERS Name Identifying information (inc. Command) Sex (M/F) B1a Maj-Gen Hla Htay Win Rangoon (Yangon) M B1b Mar Mar Wai Wife of Maj-Gen Hla Htay Win F B2a Brig-Gen Thaung Aye Eastern (Shan State (South)) M B2b Thin Myo Myo Aung Wife of Brig-Gen Thaung Aye F B3a Maj-Gen Thar Aye a.k.a. Tha Aye North Western (Sagaing Division) M B3b Wai Wai Khaing a.k.a. Wei Wei Khaing Wife of Maj-Gen Thar Aye F B4a Brig-Gen Khin Zaw Oo Coastal (Tanintharyi Division) M B5a Brig-Gen Aung Than Htut North Eastern (Shan State(North)) M B6a Maj-Gen Khin Zaw Central (Mandalay Division) M B6b Khin Pyone Win Wife of Maj-Gen Khin Zaw F B6c Kyi Tha Khin Zaw Son of Maj-Gen Khin Zaw M B6d Su Khin Zaw Daughter of Maj-Gen Khin Zaw F B7a Brig-Gen Maung Shein Western (Rakhine State) M B8a Maj-Gen Thura Myint Aung South Western (Irrawaddy Division) M B8b Than Than Nwe Wife of Maj-Gen Thura Myint Aung F B9a Maj-Gen Ohn Myint North (Kachin State) M B9b Nu Nu Swe Wife of Maj-Gen Ohn Myint F B9c Kyaw Thiha Son of Maj-Gen Ohn Myint M B9d Nwe Ei Ei Zin Wife of Kyaw Thiha F B10a Maj-Gen Ko Ko South (Bago Division) M B10b Sao Nwan Khun Sum Wife of Maj-Gen Ko Ko F B11a Brig-Gen Thet Naing Win South Eastern (Mon State) M B12a Maj-Gen Min Aung Hlaing Triangle (Shan State (East)) M B13a Brig-Gen Wai Lwin Naypyidaw (new regional commander position) M B13b Swe Swe Oo Wife of Brig-Gen Wai Lwin F B13c Wai Phyo Son of Brig-Gen Wai Lwin M B13d Lwin Yamin Daughter of Brig-Gen Wai Lwin F C. DEPUTY REGIONAL COMMANDERS Name Identifying information (inc. Command) Sex (M/F) C1a Col Kyaw Kyaw Tun Rangoon (Yangon) M C1b Khin May Latt Wife of Col Kyaw Kyaw Tun F C2a Brig-Gen Nay Win Central M C2b Nan Aye Mya Wife of Brig-Gen Nay Win F C3a Brig-Gen Tin Maung Ohn North-Western M C4a Brig-Gen San Tun Northern M C4b Tin Sein Wife of Brig-Gen San Tun F C5a Brig-Gen Hla Myint North-Eastern M C5b Su Su Hlaing Wife of Brig-Gen Hla Myint F C6a Brig-Gen Wai Lin Triangle M C7a Brig-Gen Win Myint Eastern M C8a Col Zaw Min South-Eastern M C8b Nyunt Nyunt Wai Wife of Col Zaw Min F C9a Brig-Gen Hone Ngaing/Hon Ngai Coastal M C10a Brig-Gen Thura Maung Ni Southern M C10b Nan Myint Sein Wife of Brig-Gen Thura Maung Ni F C11a Brig-Gen Tint Swe South-Western M C11b Khin Thaung Wife of Brig-Gen Tint Swe F C11c Ye Min a.k.a.: Ye Kyaw Swar Swe Son of Brig-Gen Tint Swe M C11d Su Mon Swe Wife of Ye Min F C12a Brig-Gen Tin Hlaing Western M D. MINISTERS Name Identifying information (inc. Ministry) Sex (M/F) D3a Maj-Gen Htay Oo Agriculture and Irrigation (since 18.9.2004) (previously Cooperatives since 25.8.2003); Secretary-General of the USDA M D3b Ni Ni Win Wife of Maj-Gen Htay Oo F D3c Thein Zaw Nyo Cadet. Son of Maj-Gen Htay Oo M D4a Brig-Gen Tin Naing Thein Commerce (since 18.9.2004), Previously Dep Minister of Forestry M D4b Aye Aye Wife of Brig-Gen Tin Naing Thein F D5a Maj-Gen Saw Tun Construction d.o.b. 8.5.1935 (since 15.6.1995) M D5b Myint Myint Ko Wife of Maj-Gen Saw Tun d.o.b. 11.1.1945 F D5c Me Me Tun Daughter of Maj-Gen Saw Tun d.o.b. 26.10.1967 Passport 415194 F D5d Maung Maung Lwin Husband of Me Me Tun, d.o.b. 2.1.1969 M D6a Maj-Gen Tin Htut Cooperatives (since 15.5.2006) M D6b Tin Tin Nyunt Wife of Maj-Gen Tin Htut F D7a Maj-Gen Khin Aung Myint Culture (since 15.5.2006) M D7b Khin Phyone Wife of Maj-Gen Khin Aung Myint F D8a Dr. Chan Nyein Education. (since 10.8.2005) Previously Deputy Minister of Science & Technology M D8b Sandar Aung Wife of Dr. Chan Nyein F D9a Col Zaw Min Electric Power (1) (since 15.5.2006) M D9b Khin Mi Mi Wife of Col Zaw Min F D10a Brig-Gen Lun Thi Energy (since 20.12.1997) M D10b Khin Mar Aye Wife of Brig-Gen Lun Thi F D10c Mya Sein Aye Daughter of Brig-Gen Lun Thi F D10d Zin Maung Lun Son of Brig-Gen Lun Thi M D10e Zar Chi Ko Wife of Zin Maung Lun F D11a Maj-Gen Hla Tun Finance & Revenue (since 1.2.2003) M D11b Khin Than Win Wife of Maj-Gen Hla Tun F D12a Nyan Win Foreign Affairs (since 18.9.2004), formerly Deputy Chief of Armed Forces Training, d.o.b. 22.1.1953 M D12b Myint Myint Soe Wife of Nyan Win F D13a Brig-Gen Thein Aung Forestry (since 25.8.2003) M D13b Khin Htay Myint Wife of Brig-Gen Thein Aung F D14a Prof. Dr. Kyaw Myint Health (since 1.2.2003) M D14b Nilar Thaw Wife of Prof. Dr. Kyaw Myint F D15a Maj-Gen Maung Oo Home Affairs (since 5.11.2004) M D15b Nyunt Nyunt Oo Wife of Maj-Gen Maung Oo F D16a Maj-Gen Maung Maung Swe Ministry of Immigration & Population, as well as Ministry of Social Welfare, Relief & Resettlement (since 15.5.2006) M D16b Tin Tin Nwe Wife of Maj-Gen Maung Maung Swe F D16c Ei Thet Thet Swe Daughter of Maj-Gen Maung Maung Swe F D16d Kaung Kyaw Swe Son of Maj-Gen Maung Maung Swe M D17a Aung Thaung Industry 1 (since 15.11.1997) M D17b Khin Khin Yi Wife of Aung Thaung F D17c Major Moe Aung Son of Aung Thaung M D17d Dr Aye Khaing Nyunt Wife of Major Moe Aung F D17e Nay Aung Son of Aung Thaung, businessman, Managing Director, Aung Yee Phyoe Co. Ltd M D17f Khin Moe Nyunt Wife of Nay Aung F D17g Major Pyi Aung aka Pye Aung Son of Aung Thaung (married to A2c) M D17h Khin Ngu Yi Phyo Daughter of Aung Thaung F D17i Dr Thu Nanda Aung Daughter of Aung Thaung F D17j Aye Myat Po Aung Daughter of Aung Thaung F D18a Maj-Gen Saw Lwin Industry 2 (since 14.11.1998) M D18b Moe Moe Myint Wife of Maj-Gen Saw Lwin F D19a Brig-Gen Kyaw Hsan Information (since 13.9.2002) M D19b Kyi Kyi Win Wife of Brig-Gen Kyaw Hsan F D20a Brig-Gen Maung Maung Thein Livestock & Fisheries M D20b Myint Myint Aye Wife of Brig-Gen Maung Maung Thein F D20c Min Thein Son of Brig-Gen Maung Maung Thein M D21a Brig-Gen Ohn Myint Mines (since 15.11.1997) M D21b San San Wife of Brig-Gen Ohn Myint F D21c Thet Naing Oo Son of Brig-Gen Ohn Myint M D21d Min Thet Oo Son of Brig-Gen Ohn Myint M D22a Soe Tha National Planning & Economic Development (since 20.12.1997) M D22b Kyu Kyu Win Wife of Soe Tha F D22c Kyaw Myat Soe Son of Soe Tha M D22d Wei Wei Lay Wife of Kyaw Myat Soe F D22e Aung Soe Tha Son of Soe Tha M D23a Col Thein Nyunt Progress of Border Areas & National Races & Development Affairs (since 15.11.1997), and Mayor of Naypyidaw M D23b Kyin Khaing Wife of Col Thein Nyunt F D24a Maj-Gen Aung Min Rail Transportation (since 1.2.2003) M D24b Wai Wai Thar aka Wai Wai Tha Wife of Maj-Gen Aung Min F D25a Brig-Gen Thura Myint Maung Religious Affairs (since 25.8.2003) M D25b Aung Kyaw Soe Son of Brig-Gen Thura Myint Maung M D25c Su Su Sandi Wife of Aung Kyaw Soe F D25d Zin Myint Maung Daughter of Brig-Gen Thura Myint Maung F D26a Thaung Science & Technology (since 11.98) Concurrently Labour (since 5.11.2004) M D26b May Kyi Sein Wife of Thaung F D27a Brig-Gen Thura Aye Myint Sports (since 29.10.1999) M D27b Aye Aye Wife of Brig-Gen Thura Aye Myint F D27c Nay Linn Son of Brig-Gen Thura Aye Myint M D28a Brig-Gen Thein Zaw Minister of Telecommunications, Post & Telegraphs (since 10.5.2001) M D28b Mu Mu Win Wife of Brig-Gen Thein Zaw F D29a Maj-Gen Thein Swe Transport, since 18.9.2004 (previously PMs Office since 25.8.2003) M D29b Mya Theingi Wife of Maj-Gen Thein Swe F D30a Maj-Gen Soe Naing Minister for Hotels and Tourism (since 15.5.2006) M D30b Tin Tin Latt Wife of Maj-Gen Soe Naing F D30c Wut Yi Oo Daughter of Maj-Gen Soe Naing F D30d Captain Htun Zaw Win Husband of Wut Yi Oo M D30e Yin Thu Aye Daughter of Maj-Gen Soe Naing F D30f Yi Phone Zaw Son of Maj-Gen Soe Naing M D31a Maj-Gen Khin Maung Myint Electric Power (2) (New Ministry) (since 15.5.2006) M D31b Win Win Nu Wife of Maj-Gen Khin Maung Myint F E. DEPUTY MINISTERS Name Identifying information (inc. Ministry) Sex (M/F) E1a Ohn Myint Agriculture & Irrigation (since 15.11.1997) M E1b Thet War Wife of Ohn Myint F E2a Brig-Gen Aung Tun Commerce (since 13.9.2003) M E3a Brig-Gen Myint Thein Construction (since 5.1.2000) M E3b Mya Than Wife of Brig-Gen Myint Thein F E4a U Tint Swe Construction (since 7.5.1998) M E5a Maj-Gen Aye Myint (since 15.5.2006) Defence M E6a Myo Nyunt Education (since 8.7.1999) M E6b Marlar Thein Wife of Myo Nyunt F E7a Brig-Gen Aung Myo Min Education (since 19.11.2003) M E7b Thazin Nwe Wife of Brig-Gen Aung Myo Min F E8a Myo Myint Electric Power 1 (since 29.10.1999) M E8b Tin Tin Myint Wife of Myo Myint F E8c Aung Khaing Moe Son of Myo Myint, d.o.b. 25.6.1967 (believed to be currently in UK, went before entered on list) M E9a Brig-Gen Than Htay Energy (since 25.8.2003) M E9b Soe Wut Yi Wife of Brig-Gen Than Htay F E10a Col Hla Thein Swe Finance & Revenue (since 25.8.2003) M E10b Thida Win Wife of Col Hla Thein Swe F E11a Kyaw Thu Foreign Affairs (since 25.8.2003), d.o.b. 15.8.1949 M E11b Lei Lei Kyi Wife of Kyaw Thu F E12a Maung Myint Foreign Affairs (since 18.9.2004) M E12b Dr Khin Mya Win Wife of Maung Myint F E13a Prof. Dr. Mya Oo Health (since 16.11.1997), d.o.b. 25.1.1940 M E13b Tin Tin Mya Wife of Prof. Dr. Mya Oo F E13c Dr. Tun Tun Oo Son of Prof. Dr. Mya Oo, d.o.b. 26.7.1965 M E13d Dr. Mya Thuzar Daughter of Prof. Dr. Mya Oo, d.o.b. 23.9.1971 F E13e Mya Thidar Daughter of Prof. Dr. Mya Oo, d.o.b. 10.6.1973 F E13f Mya Nandar Daughter of Prof. Dr. Mya Oo, d.o.b. 29.5.1976 F E14a Brig-Gen Phone Swe Home Affairs (since 25.8.2003) M E14b San San Wai Wife of Brig-Gen Phone Swe F E15a Brig-Gen Aye Myint Kyu Hotels & Tourism (since 16.11.1997) M E15b Khin Swe Myint Wife of Brig-Gen Aye Myint Kyu F E16a Brig-Gen Win Sein Immigration & Population (since November 2006) M E16b Wai Wai Linn Wife of Brig-Gen Win Sein F E17a Lt-Col Khin Maung Kyaw Industry 2 (since 5.1.2000) M E17b Mi Mi Wai Wife of Lt-Col Khin Maung Kyaw F E18a Maj-Gen Aung Kyi Labour (since November 2006) M E18b Thet Thet Swe Wife of Maj-Gen Aung Kyi F E19a Col Tin Ngwe Progress of Border Areas & National Races & Development Affairs (since 25.8.2003) M E19b Khin Mya Chit Wife of Col Tin Ngwe F E20a Thura Thaung Lwin (Thura is a title), Rail Transportation (since 16.11.1997) M E20b Dr Yi Yi Htwe Wife of Thura Thaung Lwin F E21a Brig-Gen Thura Aung Ko (Thura is a title), Religious Affairs, USDA CEC member (since 17.11.1997) M E21b Myint Myint Yee aka Yi Yi Myint Wife of Brig-Gen Thura Aung Ko F E22a Kyaw Soe Science and Technology (since 15.11.2004) M E23a Col Thurein Zaw National Planning and Economic Development (since 10.8.2005) M E23b Tin Ohn Myint Wife of Col Thurein Zaw F E24a Brig-Gen Kyaw Myint Social Welfare, Relief & Resettlement (since 25.8.2003) M E24b Khin Nwe Nwe Wife of Brig-Gen Kyaw Myint F E25a Pe Than Rail Transportation (since 14.11.1998) M E25b Cho Cho Tun Wife of Pe Than F E26a Col Nyan Tun Aung Transport (since 25.8.2003) M E26b Wai Wai Wife of Col Nyan Tun Aung F E27a Dr Paing Soe Health (additional Deputy Minister) (since 15.5.2006) M F. OTHER TOURISM RELATED APPOINTMENTS Name Identifying information (inc. post held) Sex (M/F) F1a Capt. (Retd.) Htay Aung Director General at Hotels & Tourism Directorate (Managing Director, Myanmar Hotels and Tourism Services until August 2004) M F2a Tin Maung Shwe Deputy Director General, Hotels and Tourism Directorate M F3a Soe Thein Managing Director, Myanmar Hotels and Tourism Services since October 2004 (previously General Manager) M F4a Khin Maung Soe General Manager M F5a Tint Swe General Manager M F6a Lt-Col Yan Naing General Manager, Ministry of Hotels & Tourism M F7a Kyi Kyi Aye Director for Tourism Promotion, Ministry of Hotels & Tourism F G. SENIOR MILITARY OFFICERS (Brigadier-General and above) Name Identifying information (inc. function) Sex (M/F) G1a Maj-Gen Hla Shwe Deputy Adjutant General M G2a Maj-Gen Soe Maung Judge Advocate General M G3a Maj-Gen Thein Htaik aka Hteik Inspector General M G4a Maj-Gen Saw Hla Provost Marshal M G4b Cho Cho Maw Wife of Maj-Gen Saw Hla M G5a Maj-Gen Htin Aung Kyaw Vice Quarter Master General M G5b Khin Khin Maw Wife of Maj-Gen Htin Aung Kyaw F G6a Maj-Gen Lun Maung Auditor General M G7a Maj-Gen Nay Win Military Assistant to the SPDC Chairman M G8a Maj-Gen Hsan Hsint Military Appointments General; d.o.b. 1951 M G8b Khin Ma Lay Wife of Maj-Gen Hsan Hsint F G8c Okkar San Sint Son of Maj-Gen Hsan Hsint M G9a Maj-Gen Hla Aung Thein Camp Commandant, Rangoon M G9b Amy Khaing Wife of Hla Aung Thein F G10a Maj-Gen Ye Myint Chief of Military Affairs Security M G10b Myat Ngwe Wife of Maj-Gen Ye Myint F G11a Brig-Gen Mya Win Commandant, National Defence College M G12a Brig-Gen Tun Tun Oo Director of Public Relations and Psychological Warfare M G13a Maj-Gen Thein Tun Director of Signals; member of National Convention Convening Management Committee M G14a Maj-Gen Than Htay Director of Supply & Transport M G15a Maj-Gen Khin Maung Tint Director of Security Printing Works M G16a Maj-Gen Sein Lin Director, MOD (Precise job not known. Formerly Director Ordnance M G17a Maj-Gen Kyi Win Director of Artillery & Armour, Board member UMEHL M G18a Maj-Gen Tin Tun Director Military Engineers M G19a Maj-Gen Aung Thein Director Resettlement M G19b Htwe Yi Wife of Maj-Gen Aung Thein F G20a Brig-Gen Zaw Win Deputy Chief of Armed Forces Training M G21a Brig-Gen Than Maung Deputy Commandant of National Defence College M G22a Brig-Gen Win Myint Rector Defence Services Technological Academy M G23a Brig-Gen Yar Pyae Rector; Defence Services Medical Academy M G24a Brig-Gen Than Sein Commandant, Defence Services Hospital, Mingaladon, d.o.b. 1.2.1946, Bago M G24b Rosy Mya Than Wife of Brig-Gen Than Sein F G25a Brig-Gen Win Than Director of Procurement and Managing Director Union of Myanmar Economic Holdings (prev.Maj-Gen Win Hlaing, K1a) M G26a Brig-Gen Than Maung Director of Peoples Militia & Frontier Forces M G27a Maj-Gen Khin Maung Win Director Defense Industries M G28a Brig-Gen Kyaw Swa Khine Director Defense Industries M G29a Brig-Gen Win Aung Member of Civil Service Selection and Training Board M G30a Brig-Gen Soe Oo Member of Civil Service Selection and Training Board M G31a Brig-Gen Nyi Tun aka Nyi Htun Member of Civil Service Selection and Training Board M G32a Brig-Gen Kyaw Aung Member of Civil Service Selection and Training Board M G33a Maj-Gen Myint Hlaing Chief of Staff (Air Defence) (not yet SPDC but expected to be announced soon) M G33b Khin Thant Sin Wife of Maj-Gen Myint Hlaing F G33c Hnin Nandar Hlaing Daughter of Maj-Gen Myint Hlaing F G33d Thant Sin Hlaing Son of Maj-Gen Myint Hlaing M G34a Maj-Gen Mya Win Director, Ministry of Defence M G35a Maj-Gen Tin Soe Director, Ministry of Defence M G36a Maj-Gen Than Aung Director, Ministry of Defence M G37a Maj-Gen Ngwe Thein Ministry of Defence M Navy G38a Vice-Admiral Soe Thein Commander-in-Chief (Navy) M G38b Khin Aye Kyin Wife of Vice-Amiral Soe Thein F G38c Yimon Aye Daughter of Vice-Amiral Soe Thein, d.o.b. 12.7.1980 F G38d Aye Chan Son of Vice-Amiral Soe Thein, d.o.b. 23.9.1973 M G38e Thida Aye Daughter of Vice-Amiral Soe Thein, d.o.b. 23.3.1979 F G39a Commodore Nyan Tun Chief of Staff (Navy), Board member UMEHL M G39b Khin Aye Myint Wife of Nyan Tun F G40a Commodore Win Shein Commander, Naval Training Headquarters M Air Force G41a Lt-Gen Myat Hein Commander-in-Chief (Air) M G41b Htwe Htwe Nyunt Wife of Lt-Gen Myat Hein F G42a Brig-Gen Ye Chit Pe Staff of Commander in Chief Air, Mingaladon M G43a Brig-Gen Khin Maung Tin Commandant of Shande Air Training School, Meiktila M G44a Brig-Gen Zin Yaw Chief of Staff (Air), Member of UMEHL Board M G44b Khin Thiri Wife of Brig-Gen Zin Yaw F Light Infantry Divisions (LID) (those of Brig-Gen rank) G45a Brig-Gen Hla Min 11 LID M G46a Brig-Gen Tun Nay Lin 22 LID M G47a Brig-Gen Tin Tun Aung 33 LID, Sagaing M G48a Brig-Gen Hla Myint Shwe 44 LID M G49a Brig-Gen Win Myint 77 LID, Bago M G50a Brig-Gen Tin Oo Lwin 99 LID, Meiktila M Other Brigadier-Generals G51a Brig-Gen Htein Win Taikkyi Station M G52a Brig-Gen Khin Maung Aye Meiktila Station Commander M G53a Brig-Gen Kyaw Oo Lwin Kalay Station Commander M G54a Brig-Gen Khin Zaw Win Khamaukgyi Station M G55a Brig-Gen Kyaw Aung, Southern MR, Toungoo Station Commander M G56a Brig-Gen Thet Oo Commander of Military Operations Command - 16 M G57a Brig-Gen Myint Hein Military Operations Command -3, Mogaung Station, M G58a Brig-Gen Tin Ngwe Ministry of Defence M G59a Brig-Gen Myo Lwin Military Operations Command -7, Pekon Station M G60a Brig-Gen Myint Soe Military Operations Command -5, Taungup Station M G61a Brig-Gen Myint Aye Military Operations Command -9, Kyauktaw Station M G62a Brig-Gen Nyunt Hlaing Military Operations Command -17, Mong Pan Station M G63a Brig-Gen Ohn Myint Mon State USDA CEC member M G64a Brig-Gen Soe Nwe Military Operations Command -21 Bhamo Station M G65a Brig-Gen Than Tun Kyaukpadaung Station Commander M G66a Brig-Gen Than Tun Aung Regional Operations Command-Sittwe M G67a Brig-Gen Thaung Htaik Aungban Station Commander M G68a Brig-Gen Thein Hteik Military Operations Command -13, Bokpyin Station M G69a Brig-Gen Thura Myint Thein Namhsan Tactical Operations Command M G70a Brig-Gen Win Aung Mong Hsat Station Commander M G71a Brig-Gen Myo Tint Officer on Special Duty Ministry of Transport M G72a Brig-Gen Thura Sein Thaung Officer on Special Duty Ministry for Social Welfare M G73a Brig-Gen Phone Zaw Han Mayor of Mandalay since Feb 2005, formerly commander of Kyaukme M G74a Brig-Gen Win Myint Pyinmana Station Commander M G75a Brig-Gen Kyaw Swe Pyin Oo Lwin Station Commander M G76a Brig-Gen Soe Win Bahtoo Station Commander M G77a Brig-Gen Thein Htay Ministry of Defence M H. MILITARY OFFICERS RUNNING PRISONS AND POLICE Name Identifying information (inc. function) Sex (M/F) H1a Maj-Gen Khin Yi DG Myanmar Police Force M H1b Khin May Soe Wife of Maj-Gen Khin Yi F H2a Zaw Win Director General of the Prisons Dept. (Ministry of Home Affairs) since August 2004, previously Deputy DG Myanmar Police Force, and former Brig-Gen. Former military. M H3a Aung Saw Win Director General, Bureau of Special Investigation M I. UNION SOLIDARITY AND DEVELOPMENT ASSOCIATION (USDA) Name Identifying information (inc. function Sex (M/F) I1a Brig-Gen Aung Thein Lin Mayor & Chairman of the Yangon City Development Committee (Secretary) M I1b Khin San Nwe Wife of Brig-Gen Aung Thein Lin F I1b Thidar Myo Daughter of Brig-Gen Aung Thein Lin F I2a Col Maung Par Vice Mayor of YCDC (CEC Member) M I2b Khin Nyunt Myaing Wife of Col Maung Par F I2c Naing Win Par Son of Col Maung Par M J. PERSONS WHO BENEFIT FROM GOVERNMENT ECONOMIC POLICIES Name Identifying information (inc. company) Sex (M/F) J1a Tay Za Managing Director, Htoo Trading Co; d.o.b. 18.7.1964; Passport 306869 ID card MYGN 006415. Father U Myint Swe (6.11.1924) Mother Daw Ohn (12.8.1934) M J1b Thidar Zaw Wife of Tay Za; d.o.b. 24.2.1964, ID card KMYT 006865 Passport 275107. Parents Zaw Nyunt (decd), Htoo (decd) F J1c Pye Phyo Tay Za Son of Tay Za (J1a), d.o.b. 29.1.1987 M J2a Thiha Brother of Tay Za (J1a), d.o.b. 24.6.1960 Director Htoo Trading. Distributor of London cigarettes (Myawaddy Trading) F J2b Shwe Shwe Wife of Thiha F J3a Aung Ko Win a.k.a. Saya Kyaung Kanbawza Bank M J3b Nan Than Htwe Wife of Aung Ko Win F J4a Tun Myint Naing a.k.a. Steven Law Asia World Co. M J4b (Ng) Seng Hong Wife of Tun Myint Naing F J5a Khin Shwe Zaykabar Co; d.o.b. 21.1.1952. See also A3f M J5b San San Kywe Wife of Khin Shwe F J5c Zay Thiha Son of Khin Shwe, d.o.b. 1.1.1977 M J6a Htay Myint Yuzana Co., d.o.b. 6.2.1955 M J6b Aye Aye Maw Wife of Htay Myint, d.o.b. 17.11.1957 F J7a Kyaw Win Shwe Thanlwin Trading Co. M J7b Nan Mauk Loung Sai a.k.a. Nang Mauk Lao Hsai Wife of Kyaw Win F J10a Maj-Gen (Retd) Nyunt Tin Former Minister of Agriculture & Irrigation, retd September 2004 M J10b Khin Myo Oo Wife of Maj-Gen (Retd) Nyunt Tin F J10c Kyaw Myo Nyunt Son of Maj-Gen (Retd) Nyunt Tin M J10d Thu Thu Ei Han Daughter of Maj-Gen (Retd)Nyunt Tin F K. MILITARY OWNED ENTERPRISES Name Identifying information (inc. company) Sex (M/F) K1a Maj-Gen (Retd) Win Hlaing Formerly MD, Union of Myanmar Economic Holdings, Myawaddy Bank M K1b Ma Ngeh Daughter of Maj-Gen (Retd) Win Hlaing F K1c Zaw Win Naing Managing Director of Kambawza Bank. Husband of Ma Ngeh (K1b), and nephew of Aung Ko Win (J3a) M K1d Win Htway Hlaing Son of Maj-Gen (Retd) Win Hlaing, representative for KESCO company M K2 Col Ye Htut Myanmar Economic Corporation M K3a Col Myint Aung MD at Myawaddy Trading Co. d.o.b. 11.8.1949 M K3b Nu Nu Yee Wife of Myint Aung, lab technician, d.o.b. 11.11.1954 F K3c Thiha Aung Son of Myint Aung, employed by Schlumberger, d.o.b. 11.6.1982, pp no 795543 M K3d Nay Linn Aung Son of Myint Aung, marin, d.o.b. 11.4.1981 M K4a Col Myo Myint MD, Bandoola Transportation Co. M K5a Col (Retd) Thant Zin MD, Myanmar Land and Development M K6a Lt-Col (Retd) Maung Maung Aye UMEHL, Chairman Myanmar Breweries M K7a Col Aung San MD at Hsinmin Cement Plant Construction Project M